Exhibit 10.3

 

Execution Copy

 

 

HELMERICH & PAYNE, INC.

 

DIRECTOR DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

HELMERICH & PAYNE, INC.

DIRECTOR DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

1.1

“Account”

1

1.2

“Beneficiary”

1

1.3

“Board of Directors”

1

1.4

“Change of Control”

1

1.5

“Common Stock”

2

1.6

“Company”

2

1.7

“Director” or “Directors”

3

1.8

“Eligible Compensation”

3

1.9

“Fair Market Value”

3

1.10

“Plan”

3

1.11

“Separation from Service”

3

1.12

“Stock Unit”

3

1.13

“Year”

3

 

 

 

ARTICLE II Participation

3

 

 

 

2.1

Participation

3

2.2

Timing and Types of Elections

3

2.3

Election Amounts

3

 

 

 

ARTICLE III Accounts and Investments

4

 

 

 

3.1

Establishment of Account

4

3.2

Interest Alternative

4

3.3

Stock Unit Alternative

4

3.4

Limitations on Rights Associated with Stock Units

4

 

 

 

ARTICLE IV Distribution of Account

5

 

 

 

4.1

Manner of Distribution of Account

5

4.2

Change in Manner of Distribution of Account

5

4.3

Commencement of Payments

5

4.4

Death Benefits

5

4.5

Emergency Withdrawals

5

4.6

Responsibility for Taxes

5

4.7

Change of Control

6

 

 

 

ARTICLE V Administration, Amendment And Termination

6

 

 

 

5.1

Administration

6

5.2

Amendment and Termination

6

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI Miscellaneous Provisions

6

 

 

 

6.1

Limitation on Director’s Rights

6

6.2

Beneficiaries

6

6.3

Benefits Not Transferable; Obligations Binding Upon Successors

6

6.4

Governing Law; Severability

7

6.5

Headings Not Part of Plan

7

6.6

Consent to Plan Terms

7

 

ii

--------------------------------------------------------------------------------


 

HELMERICH & PAYNE, INC.

DIRECTOR DEFERRED COMPENSATION PLAN

 

PURPOSE

 

The purpose of this Plan is to give each Director of Helmerich & Payne, Inc.,
the opportunity to be compensated for service as a Director on a deferred
basis.  The Plan is also intended to aid the Company in attracting and
retaining, as members of the Board, persons whose abilities, experience, and
judgment can contribute to the success of the Company.  The Plan was adopted on
October 1, 2004 and is amended and restated December 2, 2008.  This amendment
and restatement applies to all amounts deferred under the Plan.

 

ARTICLE I

Definitions

 

Whenever the following terms are used in this Plan, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:

 

1.1                                 “Account” shall mean the bookkeeping account
maintained by the Company to which will be credited Directors deferrals of
Eligible Compensation and any earnings thereon.

 

1.2                                 “Beneficiary” means the person(s) or
entity(ies) designated by the Director under Section 6.2 hereof who will receive
the balance of the Director’s Account(s) in the event of his or her death.

 

1.3                                 “Board of Directors” or “Board” shall mean
the Board of Directors of the Company.

 

1.4                                 “Change of Control” shall mean :

 

(a)                                  The date that any one person, or more than
one person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the
Treasury Regulations), acquires ownership of stock that, together with stock
held by such person or group, constitutes more than 50% of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition of additional stock by a person or group already considered
to own more than 50% of the Outstanding Company Common Stock or Outstanding
Company Voting Securities; or

 

(b)                                 The date a majority of the individuals who,
as of December 2, 2008, constitute the Board (the “Incumbent Board”) are
replaced during any 12-month period;

 

--------------------------------------------------------------------------------


 

provided, however, that any individual becoming a director subsequent to the
date hereof whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

(c)                                  The date any one person, or more than one
person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury
Regulations) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Company; provided that, if a Change of Control occurs
by reason of an acquisition described in this paragraph (iii), no additional
Change of Control shall be deemed to occur under this paragraph (iii) or
paragraph (i) by reason of the acquisition of additional control of the Company
by the same Person.

 

(d)                                 The date that any one person, or more than
one person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the
Treasury Regulations) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons) all
or substantially all of the assets of the Company, unless such assets are
transferred to:

 

(I)                               A SHAREHOLDER OF THE COMPANY (IMMEDIATELY
BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS STOCK;

 

(II)                          AN ENTITY, 50% OR MORE OF THE TOTAL VALUE OR
VOTING POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY;

 

(III)                     A PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP,
THAT OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VALUE OR VOTING
POWER OF ALL THE OUTSTANDING STOCK OF THE COMPANY; OR

 

(IV)                        AN ENTITY, AT LEAST 50% OF THE TOTAL VALUE OR VOTING
POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY A PERSON DESCRIBED IN
SUBSECTION 1.4(D)(3) HEREIN.

 

For purposes of subsection (d) and except as otherwise provided in subparagraph
(d)(i), a person’s status is determined immediately after the transfer of the
assets.

 

1.5                                 “Common Stock” shall mean the common stock,
par value $0.10 per share of the Company.

 

1.6                                 “Company” shall mean Helmerich &
Payne, Inc., a Delaware corporation and its successors.

 

2

--------------------------------------------------------------------------------


 

1.7                                 “Director” or “Directors” shall mean, at any
given time, a member of the Board of Directors of the Company.

 

1.8                                 “Eligible Compensation” shall mean all forms
of cash compensation paid by the Company for services as a Director including,
but not limited to, retainer, committee fees and meeting fees.

 

1.9                                 “Fair Market Value” means (A) during such
time as the Common Stock is listed upon the New York Stock Exchange or other
exchanges or the Nasdaq/National Market System, the average of the highest and
lowest sales prices of the Common Stock as reported by such stock exchange or
exchanges or the Nasdaq/National Market System on the day for which such value
is to be determined, or if no sale of the Common Stock shall have been made on
any such stock exchange or the Nasdaq/National Market System that day, on the
next preceding day on which there was a sale of such Common Stock or (B) during
any such time as the Common Stock is not listed upon an established stock
exchange or the Nasdaq/National Market System, the mean between dealer  “bid”
and “ask” prices of the Common Stock in the over-the-counter market on the day
for which such value is to be determined, as reported by the National
Association of Securities Dealers, Inc.

 

1.10                           “Plan” shall mean the Helmerich & Payne, Inc.
Director Deferred Compensation Plan.

 

1.11                           “Separation from Service” means the date a
Director ceases to be a member of the Board.  The determination of whether a
“separation from service” has occurred shall be made in accordance with the
meaning of “separation from service” under Section 409A of the Code.

 

1.12                           “Stock Unit” shall mean the unit of measurement
which is deemed for bookkeeping and payment purposes to represent one
outstanding share of Common Stock.

 

1.13                           “Year” shall mean each calendar year during the
term of this Plan.

 

ARTICLE II

Participation

 

2.1                                 Participation.  Each Director may elect to
defer, under and subject to Sections 2.2 and 2.3 of this Plan, all or any
portion of his or her Eligible Compensation for any Year.

 

2.2                                 Timing and Types of Elections.  On or before
the December 31 immediately preceding each Year (or, in the case of a person who
first becomes a Director during the Year, within 30 days after becoming a
Director), each Director may make an irrevocable election, to (a) receive his or
her Eligible Compensation for the next Year in cash, or (b) defer all or any
portion of the Eligible Compensation for services to be rendered by the Director
during the next Year.

 

2.3                                 Election Amounts.  Up to 100% of Eligible
Compensation is eligible for deferral and the deferred amount must be stated
either in a dollar amount or percentage of Eligible Compensation to be
deferred.  All elections shall be in writing on forms provided by the Company. 
Deferral elections are not continuous from Year to Year, and are only effective
for the Year indicated on the written election form.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

Accounts and Investments

 

3.1                                 Establishment of Account.  The Company will
establish and maintain a separate Account in the name of each Director who has
elected to defer Eligible Compensation under the Plan.  The balance of each
Account will reflect deferrals of Eligible Compensation as well as income, gains
or losses from deemed investments.  A Director may select between two deemed
investment alternatives: (i) an interest investment alternative (as provided in
Section 3.2) or (ii) a Stock Unit investment alternative (as provided in
Section 3.3).  Investment elections must be specified at the time the deferral
election is provided to the Company.  Deemed investment elections are effective
for the entire Plan Year and cannot be changed until deferral elections are due
for the next Plan Year.  Directors may, at the time deferral elections are due
for the next Plan Year, change their deemed investment selections with respect
to all Plan Year deferrals.

 

3.2                                 Interest Alternative.  If a Director has
made an election for investment in the interest alternative, a Director’s
Account shall be credited as follows:

 

(a)                                  as of the date the Eligible Compensation
would have been otherwise payable, the Company shall credit the Director’s
Account with an amount equal to the amount of the Eligible Compensation
deferred; and

 

(b)                                 as of the last day of each calendar quarter,
the Director’s Account shall be credited to reflect interest earnings for such
calendar quarter, calculated at an interest rate equal to the prime rate of
interest plus 1% as published in the Wall Street Journal (Southwest Edition) in
the Money Rate Section at the beginning of each such calendar quarter.

 

3.3                                 Stock Unit Alternative.  If a Director has
made a Stock Unit election, the Company shall credit the Director’s Account, as
of the date the Eligible Compensation would have been otherwise payable, with a
number of Stock Units determined by dividing an amount which is equal to the
amount of the Director’s Eligible Compensation deferred by the Fair Market Value
of a share of Common Stock on such date.  The Director’s Stock Unit Account will
be valued at the end  of each calendar quarter based upon the Fair Market Value
of the Common Stock at such date.  The Director’s Account shall also be credited
with any dividends that would have been paid by the Company had the Director
held actual shares of Common Stock.  The Account balance attributable to the
Stock Unit investment alternative may increase or decrease depending upon
fluctuations in value of the Company’s Common Stock and the distribution of
dividends.

 

3.4                                 Limitations on Rights Associated with Stock
Units.  The Stock Units credited to a Director’s Account shall be used solely as
a device for the determination of the amount of the cash payment to be
eventually distributed to the Director in accordance with this Plan.  The Stock
Units shall not be treated as property or as a trust fund of any kind.  No
Director shall be entitled to a distribution of actual shares of Common Stock or
to any voting or other stockholder rights with respect to Stock Units credited
under this Plan.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

Distribution of Account

 

4.1                                 Manner of Distribution of Account.  The cash
payable under this Plan in respect of a Director’s Account shall be distributed
to the Director (or, in the event of his or her death, the Director’s
Beneficiary or estate) in such manner as elected by the Director and set forth
in the Director’s written deferral election form.  The form of payment shall be
either in a single lump sum payment or annual installments for a period of up to
ten years.

 

4.2                                 Change in Manner of Distribution of
Account.  Subject to Section 4.1 herein, a Director may change the manner of any
distribution election with respect to amounts credited under an Account by
filing a written election with the Company’s General Counsel on a form provided
by the Company at least 12 months prior to the date payment would have otherwise
commenced.  Provided, however, that no election shall be effective until 12
months after the election is filed with the Company, and the first payment with
respect to such election is deferred for a period of five years from the date
such payment would have otherwise commenced.

 

4.3                                 Commencement of Payments.  Subject to the
provisions of Sections 4.1 and 4.7 and except as provided in Section 4.5, the
payment of the balance of the Account(s) to a Director shall commence no later
than 60 days from the date of the Director’s Separation from Service.  If
elected by the Director, installment payments shall continue to be made in the
same month  of each succeeding Year until all installments have been paid.

 

4.4                                 Death Benefits.  Subject to the provisions
of Section 4.7, in the event that a Director dies before payment of the balance
of the Director’s Account(s) has commenced or has been completed, the
balance(s) of the Director’s Account(s) shall be distributed to the Director’s
Beneficiary commencing no later than 60 days following the date of the
Director’s death in accordance with the manner of distribution elected by the
Director for payments during the Director’s lifetime.

 

4.5                                 Emergency Withdrawals.  In the event of an
unforeseeable emergency prior to the commencement of distribution or after the
commencement of installment payments, the Board may approve a distribution to a
Director (or Beneficiary after the death of a Director) of the part of the
Director’s Account balance that is reasonably needed to satisfy the emergency
need.  An emergency withdrawal will be approved only in a circumstance of severe
financial hardship to the Director (or Beneficiary after the death of the
Director) resulting from a sudden and unexpected illness or accident of the
Director (or Beneficiary, as applicable) or of a dependent of the Director (or
Beneficiary, as applicable), loss of property due to casualty,  or other similar
extraordinary or unforeseeable circumstance arising from events beyond the
control of the Director (or Beneficiary, as applicable).  The investment
earnings credited to the Director’s Account shall be determined as if the
withdrawal had been debited from the Director’s Account on the first day of the
month in which the withdrawal occurs.

 

4.6                                 Responsibility for Taxes.  The Directors and
their respective Beneficiaries will be liable for payment of any and all income
or other taxes imposed on amounts payable under this Plan unless the Company is
otherwise required to withhold such amounts from the payment of the Account.

 

5

--------------------------------------------------------------------------------


 

4.7                                 Change of Control.  In the event a Change of
Control occurs, each Director’s Account shall be payable in a lump sum to the
Director or to the Director’s Beneficiary or estate within 30 days of the Change
of Control.

 

ARTICLE V

Administration, Amendment And Termination

 

5.1                                 Administration.  This Plan shall be
interpreted and administered by the Human Resources Committee of the Board of
Directors (the “Committee”).  Determinations made by the Board or the Committee
pursuant to this Plan shall be final and binding on all parties.

 

5.2                                 Amendment and Termination.  This Plan may be
amended, modified, or terminated by the Board at any time, except that no such
action shall (without the consent of affected Directors or, if appropriate,
their respective Beneficiaries or personal representatives) adversely affect the
rights of Directors or Beneficiaries with respect to Eligible Compensation
earned and deferred under this Plan prior to the date of such amendment,
modification, or termination.

 

ARTICLE VI

Miscellaneous Provisions

 

6.1                                 Limitation on Director’s Rights. 
Participation in this Plan shall not give any Director the right to continue to
serve as a member of the Board or any rights or interests other than as herein
provided.  No Director shall have any right to any payment or benefit hereunder,
except to the extent provided in this Plan.  This Plan shall create only a
contractual obligation on the part of the Company as to such amounts and shall
not be construed as creating a trust.  The Plan, in and of itself, has no
assets.  Directors shall have only the rights of general unsecured creditors of
the Company with respect to amounts credited to or payable from their
Account(s).

 

6.2                                 Beneficiaries.

 

(a)                                  Beneficiary Designation.  Subject to
applicable laws (including any applicable community property and probate laws),
each Director may designate in writing the Beneficiary that the Director chooses
to receive any payments that become payable after the Director’s death.  A
Director’s Beneficiary designation shall be made on forms provided and in
accordance with procedures established by the Company and may be changed by the
Director at any time before the Director’s death.

 

(b)                                 Definition Of Beneficiary.  A Director’s
“Beneficiary” or “Beneficiaries” shall be the person(s), including a revocable
living trust established by and for the benefit of the Director alone or for the
benefit of the Director and one or more immediate family members, validly
designated by the Director or, in the absence of a valid designation, entitled
by will or the laws of descent and distribution to receive the amounts otherwise
payable to the Director under this Plan in the event of the Director’s death.

 

6.3                                 Benefits Not Transferable; Obligations
Binding Upon Successors.  Benefits of a Director under this Plan shall not be
assignable or transferable and any purported transfer, assignment,

 

6

--------------------------------------------------------------------------------


 

pledge or other encumbrance or attachment of any payments or benefits under this
Plan, or any interest thereon, other than pursuant to Section 6.2, shall not be
permitted or recognized.  Obligations of the Company under this Plan shall be
binding upon successors of the Company.

 

6.4                                 Governing Law; Severability.  The validity
of this Plan or any of its provisions shall be construed, administered, and
governed in all respects under and by the laws of the State of Oklahoma.  If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

6.5                                 Headings Not Part of Plan.  Headings and
subheadings in this Plan are inserted for reference only and are not to be
considered in the construction of this Plan.

 

6.6                                 Consent to Plan Terms.  By electing to
participate in this Plan, a Director shall be deemed conclusively to have
accepted and consented to all of the terms of this Plan and to all actions and
decisions of the Company and/or Board.  Such terms and consent shall also apply
to and be binding upon each Director’s Beneficiary or Beneficiaries, personal
representative(s), and other successors in interest.

 

 

HELMERICH & PAYNE, Inc., a Delaware corporation

 

 

 

 

 

By:

 

 

7

--------------------------------------------------------------------------------